 1                                                       THE HONORABLE ROBERT S. LASNIK
 2

 3

 4

 5

 6

 7

 8                             IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
10
      BRUCE CORKER d/b/a RANCHO ALOHA,
11    et al.,                                              Case No. 2:19-cv-00290-RSL
12
                                   Plaintiffs,             STIPULATION AND ORDER
13             v.                                          EXTENDING DEFENDANT COST
                                                           PLUS, INC.’S TIME TO FILE AN
14    COSTCO WHOLESALE CORPORATION,                        ANSWER TO THE FIRST
      et al.,                                              AMENDED COMPLAINT
15
                                   Defendants.
16

17                                         I. STIPULATION
18            Plaintiffs and Defendant Cost Plus/World Market (“Defendant”) by and through their
19   attorneys, hereby stipulate to extend the deadline for Defendant to file an answer to Plaintiffs’
20   First Amended Complaint, by an additional 30 days, through and including April 27, 2020.
21   Neither Plaintiffs nor Defendant believe that this extension will unduly delay case progress.
22            Plaintiffs and Defendant agree and acknowledge that each of them do not waive and
23   hereby specifically reserve all of their claims and defenses.
24
     ///
25

26

27
     STIPULATION EXTENDING TIME TO RESPOND TO                                    LANE POWELL PC
     COMPLAINT - 1                                                        1420 FIFTH AVENUE, SUITE 4200
     No. 2:19-cv-00290-RSL                                                         P.O. BOX 91302
                                                                             SEATTLE, WA 98111-9402
     132706.0001/8021168.1                                                 206.223.7000 FAX: 206.223.7107
 1            DATED: March 26, 2020.
 2                                     KARR TUTTLE CAMPBELL
 3
                                       s/Nathan Paine
 4                                     Nathan Paine, WSBA #34487
                                       Paul Richard Brown, WSBA #19357
 5                                     Daniel T. Hagen, WSBA #54015
                                       Mark A. Bailey, WSBA #26337
 6                                     701 Fifth Avenue, Suite 3300
 7                                     Seattle, WA 98104
                                       Email: npaine@karrtuttle.com
 8                                             pbrown@karrtuttle.com
                                               dhagen@karrtuttle.com
 9                                             mbailey@karrtuttle.com
                                       Attorneys for Plaintiffs
10

11                                     LIEFF CABRASER HEIMANN &
                                       BERNSTEIN, LLP
12
                                       By     s/Andrew R. Kaufman
13                                       Andrew R. Kaufman, pro hac vice
                                         Jason L. Lichtman, pro hac vice
14
                                         Daniel E. Seltz, pro hac vice
15                                       Michael W. Sobol, pro hac vice
                                       Email: akaufman@lchb.com
16                                     Email: jlichtman@lchb.com
                                       Email: dseltz@lchb.com
17                                     Email: msobol@lchb.com
18
                                       LANE POWELL PC
19
                                       s/Erin M. Wilson
20                                     Erin M. Wilson, WSBA #42454
                                       Jessica Walder, WSBA #47676
21                                     Tiffany Scott Connors, WSBA #41740
22                                     Email: wilsonem@lanepowell.com
                                               walderj@lanepowell.com
23                                             connorst@lanepowell.com

24                                     BRYAN CAVE LEIGHTON PAISNER LLP
25                                     s/Merrit M. Jones
26                                     Merrit M. Jones, (pro hac vice)
                                       Marcy J. Bergman, (pro hac vice)
27                                     3 Embarcadero Ctr. 7th Flr
     STIPULATION EXTENDING TIME TO RESPOND TO                     LANE POWELL PC
     COMPLAINT - 2                                         1420 FIFTH AVENUE, SUITE 4200
     No. 2:19-cv-00290-RSL                                          P.O. BOX 91302
                                                              SEATTLE, WA 98111-9402
     132706.0001/8021168.1                                  206.223.7000 FAX: 206.223.7107
 1                                                     San Francisco, CA 94111
                                                       Email: merrit.jones@bclplaw.com
 2                                                     Email: marcy.bergman@bclplaw.com
 3
                                                    Attorneys for Defendant Cost Plus Inc.
 4

 5
                                                ORDER
 6
              Based on the foregoing Stipulation between the parties,
 7
              IT IS SO ORDERED.
 8

 9
              Dated this 27th day of March, 2020.
10

11                                                 A
                                                   The Honorable Robert S. Lasnik
12                                                 United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION EXTENDING TIME TO RESPOND TO                                   LANE POWELL PC
     COMPLAINT - 3                                                       1420 FIFTH AVENUE, SUITE 4200
     No. 2:19-cv-00290-RSL                                                        P.O. BOX 91302
                                                                            SEATTLE, WA 98111-9402
     132706.0001/8021168.1                                                206.223.7000 FAX: 206.223.7107
